Name: Council Decision of 12 December 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: cooperation policy;  political geography; NA;  trade;  economic policy
 Date Published: 1994-12-17

 Avis juridique important|31994D0789Council Decision of 12 December 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 326 , 17/12/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 33 P. 0108 Swedish special edition: Chapter 11 Volume 33 P. 0108 COUNCIL DECISION of 12 December 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (94/789/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1), Having regard to Council Decision 93/729/CFSP (2) of 20 December 1993 supplementing that joint action, Having regard to Council Decision 94/308/CFSP (3) of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP, Having regard to Council Decision 94/510/CFSP (4) of 27 July 1994 supplementing Decision 93/603/CFSP, HAS DECIDED AS FOLLOWS: 1. The application of Decision 93/603/CFSP, as supplemented and adapted by Decisions 93/729/CFSP, 94/308/CFSP and 94/510/CFSP, shall be extended until 31 December 1995. 2. This Decision shall enter into force on the date of its adoption. 3. This Decision shall be published in the Official Journal. Done at Brussels, 12 December 1994. For the Council The President J. BORCHERT (1) OJ No L 286, 20. 11. 1993, p. 1.(2) OJ No L 339, 31. 12. 1993, p. 3.(3) OJ No L 134, 30. 5. 1994, p. 1.(4) OJ No L 205, 8. 8. 1994, p. 3.